Case 1:18-cv-02826-RC Document 38 Filed 09/12/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

DR. VALENTIN GAPONTSEV and
IPG PHOTONICS CORPORATION
Plaintiffs, Civil Action No.

Vv. 1:18-cv-2826-RC/GMH

UNITED STATES DEPARTMENT OF THE
TREASURY and THE HONORABLE STEVEN
MNUCHIN

Defendants.

 

ORDER

Upon consideration of the parties’ Joint Motion to Stay Proceedings for Three
Years and For Dismissal Thereafter and Notice of Withdrawal of All Other Pending
Motions, it is hereby ORDERED that:

In The above-captioned case is stayed and administratively closed until the
earlier of September 11, 2022 or the Court lifts the stay at the request of either Plaintiffs or
Defendants. If Defendants do not consent to a request by Plaintiffs to lift the stay,
Defendants may file with the Court an opposition to such a request within three business
days of Plaintiffs filing such a request with the Court.

2. The following motions shall be withdrawn without prejudice to their refiling
if the Court lifts the stay:

e Plaintiffs’ Motion for a Preliminary Injunction, see Dkt. 12; and

e Defendants’ Motion to Dismiss, see Dkt. 22.
Case 1:18-cv-02826-RC Document 38 Filed 09/12/19 Page 2 of 2

Should the Court lift the stay, the above-listed motions may be restored to the
docket as currently briefed and considered ready for decision if either party files notice that
it wishes the motions to be restored to the docket. Within 14 days of such notice, the
parties may file a supplementary brief addressing the effect of intervening factual and legal
developments occurring since the original briefing of the motions.

3. The above-captioned case is dismissed with prejudice on September 11,
2022, with Plaintiffs and Defendants to bear their own costs and fees, provided that the

Court did not lift the stay before then at the request of either Plaintiffs or Defendants.

SO ORDERED.
September 12, 2019

Date KETANJI B ROW JACKSON
United BRON strict Judge
